DETAILED ACTION
This action is in response to the claimed listing filed on 04/25/2022.
Examiner’s Statement of Reasons for Allowance
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method (Claims 9-11), a control unit (Claims 12-16), characterized for exchanging data packets in storage sectors. The claimed invention recites, in part, to include at least features,
“a) copying one first data packet of first data packets from one first storage sector of a  plurality of first storage sectors of an active storage medium into at least one free storage sector of a passive storage medium…;”
and 
“(b) emptying the one first storage sector of the active storage medium by deleting the one first data packet from the one first storage sector;
( c) copying one second data packet of the second data packets from one second storage sector of the plurality of second storage sectors of the passive storage medium into the emptied one first storage sector of the active storage medium;
( d) emptying the one second storage sector of the passive storage medium, by deleting the one second data packet from the one second storage sector;”,  as recited in claim 9 and similarly in independent claim 12.  
Searches are performed and produced with closed arts that are put in the record. However, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
May 20, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191